Throughout the half century of
its history the United Nations has never rallied a greater
number of Member States and has never played a more
prominent role in global and regional international relations,
than it does today, and it has never borne the brunt of such
problems as it bears today. This, the forty-eighth session of
the United Nations General Assembly, is being held in an
atmosphere of great hope and of even greater commitments
facing the Organization which, in this post-cold-war time,
following the historical collapse of communism and
multinational State communities in Europe, is becoming the
cardinal guardian of global peace and security.
The fall of Soviet and other European Communist and
totalitarian systems has reinforced hope and provided the
prerequisites for the comprehensive democratization of the
world while simultaneously raising the question of what kind
of multilateralism is required and possible in the
contemporary world. Of no lesser importance is the question
of the new role of the United Nations at a time when many
new States are coming into being and when the
strengthening of global peace is becoming the fundamental
ideology of mankind. The United Nations must shoulder the
responsibility for a more equitable global order to take hold
in every corner of the world. But, in order to achieve this
goal, one must thoroughly review multilateral mechanisms
as well as the activity of international organizations under
conditions of the emergence of many new States, the end of
bipolarity and the strengthening of the polycentric foundation
of the world.
The process of disintegration of the Soviet communist
system, which began with the fall of the Berlin Wall, led
towards a fundamental shift in relations, not only within
Europe, but also on a global scale. It has redirected and
drafted new American-Russian and American-European
relations. The competitive wars of the great Powers bent on
gaining influence and predominance in the Third World have
almost died away, but the focus of regional crises has now
moved to Eastern and South-Eastern Europe and to the area
of the former Soviet Union, because of the profound
political, national, social and economic changes sweeping
those areas. International factors, primarily West European
and North American countries, were taken unawares by the
depth and speed of these historical changes. Their initial
disorientation turned, subsequently, into a renewal of
dormant traditional competition for spheres of influence in
changing circumstances. On the international scene, the
ultimate result has been disunity and the inefficiency of the
most responsible international factors in dealing with volatile
regional crises, but such developments have also jeopardized
the European integration processes already under way. The
fundamental values and goals of European regional
organizations now face a serious test and a radical review of
their mission. The new system of European collective
security is yet to take hold, and the same holds true for the
system of general, global security. This is a matter of the
greatest importance because the security of small countries
has become the key to the stability of each region and of the
overall international system.
The world has been slow to accept, and slower to
understand, the changes involving the national and State
emancipation of old and new European and Asian nations,
and it has recognized their international identity with
reluctance. The world has found it hard to grasp the at-first
untenable contradiction implied in the fact that we have
entered a period, in the development of human society and
international relations, of the broadest national
individualization based on a most comprehensive
civilizational integration. Even worse, the world has not
been ready to face the difficulties and the temporarily
destabilizing consequences of such changes, which will
ultimately lead to the full democratization of international
relations.
The view that the collapse of communist systems and
of Soviet domination over nations in the Soviet Union and
Eastern Europe had resolved the problem of regional and
international stability was wrong. There was a similar lack
of understanding of the fact that the process of internal and
international democratization cannot stop at the mere
democratization of political systems, and that it also
inevitably leads to the disintegration of multinational State
formations. This was the logical sequence of political
democratization and national emancipation.
There can no longer be any doubt today about the fact
that the ever-increasing functional integration of the world
was the very prerequisite of national independence and
internal sociopolitical and international democratization.
Forty-eighth session - 28 September l993 7
This has only seemingly been a contradictory process.
Specifically, because of their endangered position, small
nations and their States are anxious to preserve their own
State, cultural and economic identity, and this sustains not
only the variety but also the very development of the world.
It should be remembered that positive nationalism, that is,
the national-democratic movement of oppressed nations in
Eastern Europe and of oppressed stateless nations in other
parts of the world, deserves the greatest credit for the
collapse of the communist systems.
Having achieved their national sovereignty and the
independence of their State, small nations, in their own
interest, became supporters of "civilizational" integration and
democratization. This is the reason why one of the most
important goals of the international community today should
be the successful resolution of problems affecting complete
regional and international integration of States having
emerged after the disintegration of communist systems in
former multinational States such as the Soviet Union,
Yugoslavia and Czechoslovakia.
The new world order which is being created so
laboriously, but also of necessity, can no longer be based
only on the ascendancy of the anti-fascist coalition or of the
nuclear Power club. Half a century after the historic victory
over fascism, new economic and political realities have come
into being, and the countries against which the anti-fascist
alliance was directed cannot bear the liability of the past
indefinitely. Germany, Japan, Italy and the countries within
their international political spheres during the Second World
War are today democratic countries with huge developmental
power, which is also obviously beneficial to the world.
Similarly, the fundamental political and other eventful
changes taking place in Russia are transforming that country,
currently in the throes of dramatic upheaval, from a former
Stalinist threat to international peace and order into, we
hope, a constructive component of global order built on new
foundations of equality and partnership of nations and States
for the sake of mutual benefit and the stability of peace.
The balance of military blocs, weapons and ideologies
established during the cold war was only seemingly a stable
system, because it was actually founded on repression or
dependency, first of all at the expense of small States or
stateless nations. Today, to quote Secretary-General Boutros
Boutros-Ghali, "Multilateralism is the democracy of
international society." (The New York Times,
20 August 1993, p. A29, "Don’t Make the U.N.’s Hard Job
Harder")
Multilateralism, certainly! But of what kind? We must
tend towards a multilateralism that will help us - after a gory
history of strife, first between dynasties, then between States
and, finally, between imperialist or ideological-military blocs
- to avoid war between incompatible civilizations. A brutal
entanglement of these civilizational contrasts is taking place
precisely in the area of the former Yugoslavia, threatening
to polarize greater areas along the lines of separation and
conflict between civilizational-religious blocs. We should
tend, instead, to internal, regional and global relations in
which these civilizational spheres will blend productively
and reinforce their identity through peaceful competition,
instead of wasting their precious potential on mutual
confrontation and annihilation.
A new multilateralism capable of coping with the
epoch-making changes of our time also calls for a thorough
reform of the United Nations. This implies, primarily, the
strengthening of international law, but also the development
of mechanisms which will help the United Nations and its
agencies to function more effectively and to be depoliticized,
less costly and more receptive to ideas, influences and
supervision.
In particular, the role and responsibility of the Security
Council in dealing with questions concerning international
peace and stability should be given greater emphasis. Over
past years there has been considerable progress in the
operation of the Security Council, and the use of the veto
has almost become obsolete. Nevertheless, certain Security
Council decisions are still excessively influenced by the
national interests of its members, the permanent ones in
particular. Accordingly, we need a climate of cooperation
in the Security Council that will prevent its being used as an
extended instrument of the foreign policy of individual
Security Council members.
Croatia supports extension of the permanent
membership of the Security Council, which will reflect the
economic and political realities of the present-day world and
assure a balanced regional representation in the Council.
Croatia also endorses the limitation of the right and practice
of veto. The major crises of our time, such as the one in the
area of the former Yugoslavia, should be used as precious
lessons for more effective and concerted action by the
Security Council.
We also believe that a high degree of responsibility and
authority in decisions concerning the major directions of
global economic and social development should also be
vested in the Economic and Social Council, so that its
8 General Assembly - Forty-eighth session
decisions, in specific areas of decision-making, would have
executive force similar to that of Security Council decisions.
Although it would be difficult to envisage the General
Assembly assuming the role of a global parliament to the
detriment of the sovereignty of Member States, a clearer
delimitation of authority among the General Assembly, the
Security Council and the Economic and Social Council
would nevertheless be required. A more articulated link
with United Nations agencies, which ought to improve their
efficiency and prevent the political blocking of certain
processes, is also necessary. However, the enhanced role of
the Security Council, which we are advocating, should not
affect the authority of the General Assembly, which is a
forum for the manifestation of the views of the vast majority
of small countries Members of the United Nations. As a
form of present-day democracy, multilateralism should
provide the foundation for the stability of the new and, in
every respect, democratic world order. However, while
striving to turn our global Organization into a most
consonant orchestra which will provide for the full
expression of the voices of all differences and contrasts,
natural-permanent and secondary-provisional ones alike, we
must never lose sight of uncontroverted historical
experience - namely, that the role and, hence, the
responsibility, of the small and the greatest components and
lines of force in international life are not and cannot be
identical throughout all events, times and circumstances.
Because of this we should continue to build global
organization on the efficient activity of the Security Council
and, within it, on the role and responsibility of its permanent
members.
The central point with reference to the efficient role of
the Security Council, and of the entire United Nations, is the
need to develop a new foundation for peace mediation.
Established in cold-war times, the mechanism was adjusted
to the need to prevent the outbreak and spread of conflict
between the blocs, or between their dependants in the third
world, with long-term freezing of conflict as the goal.
Today peace mediation requires a much more active and
flexible approach, first of all because of the need and
possibility of preventive action, but also because of a
selective use of force in the implementation of peace
agreements and Security Council decisions. The example of
my country, the Republic of Croatia, and that of the
neighbouring Republic of Bosnia and Herzegovina
pinpointed most exactly the two fundamental weaknesses of
the existing peace-keeping-force model and mandate. First,
the classic mandate, the freezing of the conflict by sustaining
a cease-fire, does not resolve the conflict but, rather, creates
further complications. Second, as has become manifest,
certain countries whose forces are engaged in the
implementation of the multilateral peace mandate are trying,
through the members of their peace-keeping units and
negotiation mediators, to pursue their national policies and
not the policy of the Security Council.
The reform of the overall peace-operation mechanism
requires, first and foremost, a more efficient use of
coordinated instruments of diplomatic, economic, political
and military pressure and consistency in the implementation
of the peace-keeping-force mandate. Such an approach,
which also implies the selective use of force, not only could
have prevented the escalation of the conflict in the former
Yugoslavia but also reduced peace-keeping-forces’ casualties
to fewer than have actually been the case with the present
static mandate, which does not offer adequate protection
even to the peace-keeping force itself.
In recent years extensive positive, but also negative,
experience has been acquired in the conduct of
peace-keeping operations in Croatia, Bosnia and
Herzegovina, Somalia and Cambodia. It has been found that
peace-keeping forces should be more qualified and better
trained and equipped for special missions in each peace-
keeping operation. The United Nations should also have
greater authority in the sensitive conduct of peace-keeping
operations. This suggests the need for the establishment of
already well-trained and prepared national military
contingents to be available, with all their facilities, to the
global community. Under the current system, in the best of
cases several months are required for unit selection and the
provision of necessary facilities for the deployment of
peace-keeping forces in specific areas, which results in
delayed action and substantially affects the conditions of
peace-keeping-mandate implementation. It has also become
evident that regional organizations, regional military
alliances and systems in particular, can in the majority of
cases be the main and most efficient mechanism to
implement peace-keeping operations. Peace-keeping
operations are being used at an ever-increasing rate to
prevent disastrous humanitarian situations or to alleviate their
consequences, but they will still have a role to play in
political mediation and organization of the basic State
institutions, as well as in supervising political and economic
reconstruction in the initial period. Such United Nations
operations of an increasingly more comprehensive scope call
for the cooperation of the entire international community in
the implementation of regularly highly complex missions.
The international community must act through the Security
Council whenever there is obvious aggression against a
Member State, as well as in cases where international
security is seriously threatened. Selective interventionism
Forty-eighth session - 28 September l993 9
mainly has an adverse effect on the reputation and credibility
of the United Nations.
Economic sanctions are becoming, at an ever-increasing
rate, an instrument of international pressure in the absence
of political will to use stronger means to implement Security
Council resolutions or to protect basic interests of Member
States and promote international law standards. In our view,
sanctions can have an effect only if combined with other
instruments of international pressure and isolation.
However, what is also required is a more efficient system of
compensating those countries which subsequently have to
bear, with no guilt on their part, the burden of sanctions
against specific regimes. A more effective system is also
needed to supervise the implementation of sanctions through
the enforcement of "sanctions imposed for violations of
sanctions". In the opposite case, the sanctions, to be sure,
will have a long-term effect, but before the ultimate
objective is achieved the highest price will be paid by the
innocent population of the affected country, by people who
cannot deal by themselves with the internationally censured
regime.
The democratization of international relations and a new
multilateralism also imply a greater commitment of the
international community to the safeguarding and respect of
human rights, the punishment of the violators of
humanitarian and war law and the protection of the
ecological balance of the planet. Although we uphold the
view that the defence of cardinal rights and international law
standards cannot take precedence over the sovereignty of
United Nations Member States, regimes and individuals that
violate such rights and standards may not be allowed to hide
behind the principle of "non-interference with internal
matters of countries". Balance should be sought in
reconciling the two approaches, and the ways in which, and
conditions under which, international mechanisms can be set
in motion ought to be codified in the safeguarding of
universal human rights and interests in order to preserve
peace and the international order.
Because of its own experience - the orchestrated military
revolt of part of the Serbian population organized from
Belgrade, resulting in the occupation of one quarter of
Croatia’s territory - the Republic of Croatia supports
cooperation with the international community in the
identification and incorporation of the highest standards of
protection of the Serbian minority into Croatian legislation.
We accept international supervision of their implementation
in the interest of inter-ethnic reconciliation,
confidence-building and the future stability of the country
and the greater area.
Of course, the responsibility which the United Nations
should assume at an ever-increasing rate in crisis areas,
relief operations, protection of the environment and
assurance of balanced development, as well as in other
issues of general interest, requires vast financial resources.
It is not surprising, therefore, that the regular budget and the
financing of peace-keeping operations have assumed such
key importance among the matters to be discussed at this,
the forty-eighth, session of the General Assembly. Part of
these outlays can be reduced by a more economical use of
existing resources and by improving the efficiency of the
United Nations system itself. We should prevent United
Nations actions from becoming an end in themselves, and
avenues should also be explored towards greater
programming coordination with other organizations and
initiatives within the international system. Greater care
ought to be exercised in preventing all instances of abuse
and corruption within the United Nations system, because
they not only increase the cost but also undermine the
reputation of the global Organization.
The global community is saddled with many adversities
and crises, but the international order is nevertheless
becoming more and more settled. We are encouraged by the
fact that, after half a century of Israeli-Arab conflict, the
way has finally been paved towards more stable peace in the
Middle East. This example can also be instructive with
regard to the solution of the crisis in the former Yugoslavia.
It demonstrates the practical use and advantage of carefully
worded agreements which are possible especially when their
resolution actively involves the leading world power as well.
Such cases call on both sides for statesmanship and courage
in making concessions for the sake of peace and require
realism in the assessment of national interests with regard to
objective international circumstances and the particular
historical moment. The statesmen involved, and the
responsible officers of the global Organization, are expected
to be reasonable and principled, determined but also
moderate, in a way allowing for no narrow-minded
radicalism, but tending rather to seek the most favourable
solution for the protection of peace and the international
order.
We are also encouraged to see that conditions are being
established for the withdrawal of the peace-keeping forces
from Cambodia early next year. This gives us hope that a
similar process will also be completed in the Republic of
Croatia in the immediate future, and in Bosnia and
Herzegovina in the nearest possible future.
We welcome the evident progress attained in the
transfer of power to the black majority in the South African
10 General Assembly - Forty-eighth session
Republic. We hope that the sporadic cases of racial and
political violence in that country are only aftershocks
following the major political shifts towards racial tolerance
and democratization of political life in that country. We are
convinced that the international community will also find the
means to succeed in the already initiated and then halted
process of political stabilization in Angola and Mozambique.
We also believe that resoluteness of the United Nations is
also required in the area of the former Yugoslavia, just as it
has been in Somalia, in terms of selective use of force,
protection of the peace force and assurance of relief. But in
Somalia as well, the international community must also
assume broader responsibilities in the restoration of the basic
functions of the State and in the establishment of law and
order in that country. It is obvious that differences in the
approach to the solution of problems which frustrate the
efficiency of the peace-keeping forces stem not from
operative but from political reasons.
The Republic of Croatia welcomes the efforts of the
Conference on Security and Co-operation in Europe, the
European Community and the United Nations to mediate
peace in the conflicts between or within the former Soviet
republics, and we express our readiness to take part in these
peace efforts. Fortified by its own experience, Croatia will
be ready, especially after the end of the war in the Republic,
to contribute even more to the new mission of peace-keeping
operations throughout the world.
As a country of outstanding natural attractions, but also
of a very vulnerable environmental system, the Republic of
Croatia will consistently implement the commitments of the
Action Plan - Agenda 21 - the conclusions of the Conference
on the Environment and Development and the Rio
declarations.
Croatia believes that support of the programme of
sustainable development is the proper way towards the
gradual bridging of the growing developmental gap between
the North and the South, which is a permanent source of
political and social instability and ecological imbalance in
specific areas and in the world as a whole.
The crisis in the area of the former Yugoslavia is the
most difficult crisis in the world today, and it cannot be
resolved without a more determined role on the part of the
international community. Past mediation efforts have been
shown to be insufficient because they were limited by a
mandate lacking firmness, but also rendered more difficult
by the diverse political interests of individual external forces.
It has not been sufficient to try to freeze the conflict, send
in humanitarian aid and engage in empty threats, thus
allowing the crisis to deteriorate to the point where
"everybody would get tired of waging war" and then agree
to a political settlement. The initial aggression of the
Yugoslav communist army, Serbia and Montenegro, for the
conquest of Croat and Muslim territories was not countered
by determined steps, and the consequences of such a policy
have been disastrous. They have included first and foremost
the terrible destruction and "ethnic cleansing" in areas
conquered by the Serbs, and then the extension of the
conflict to the Muslim and Croat sides as well, the struggle
for the remaining territory, the incessant growth of the death
toll, and the ever swelling tide of refugees, which has now
exceeded the figure of one million agonized men, women
and children.
In the Republic of Croatia the United Nations
Protection Force (UNPROFOR) mandate achieved certain
initial results in putting a stop to fighting and providing for
the withdrawal of the Yugoslav army. However, the
mandate has been misused by the Serbian extremist
insurgents and their promoters, the Belgrade expansionists,
to freeze territorial gains, continue "ethnic cleansing," and
consolidate occupation which has assumed forms of
terrorism even at the expense of the local Serbian
population. The international community has allowed the
Serbian side to completely ignore all Security Council
resolutions and other agreements, in spite of the fact that the
modalities of resolving the conflict have been clearly and
well defined: complete cease-fire and the disarmament of
Serbian paramilitary units; the return of all refugees and
displaced persons to their homes; the normalization of traffic
and supply; the guarantee of extensive ethnic rights to the
Serbian minority within the scope of the territorial integrity
and sovereignty of the Republic of Croatia; the gradual
reinstatement of Croatian authorities and of law and order in
the occupied areas; confidence-building measures; scheduling
of elections for local self-government authorities; and
general amnesty for all persons not found guilty of war
crimes.
Owing to the lack of determination on the part of the
international community in the implementation of the
UNPROFOR mandate, the Republic of Croatia has found
itself, through no fault of its own, in a position where
pressure is being brought to bear on it, including even
threats of sanctions, because it is trying to deal with its vital
communications problems, or prevent Croatian towns from
being shelled from areas under the protection of the
peace-keeping forces. Thus, Croatia is being taken to task
for reinstating civilian traffic across the Maslenica Strait, on
which a million people in southern Croatia and parts of
Bosnia and Herzegovina depend. Croatia is first urged to
Forty-eighth session - 28 September l993 11
negotiate and normalize relations with Belgrade, and then
accused of doing so. Meanwhile, nothing efficient is being
done to disarm Serbian paramilitary units and to prevent
Serbian extremism and terrorism in the United Nations
protected areas.
One of the basic concepts of our policy has been the
guarantee of the most comprehensive rights for all
minorities - including of course the Serbian minority as a
whole, and particularly in the areas of Croatia in which the
Serbs constituted a majority before the war - in the interest
of the future permanent stability of the Croatian State and of
its role within the international order. However, at the same
time the Serbian insurgents must provide for the return of
hundreds of thousands of displaced Croats and other
non-Serbian citizens to their homes in the areas under the
protection of the peace-keeping forces. Belgrade must
finally recognize the Republic of Croatia and its borders, as
the whole world has already done. Croatia cannot tolerate
a situation in which the Serbian minority abuses its rights in
order to break up the Croatian State or to create the legal
framework for the secession of territories under local
self-government and their annexation to the "federation of
Serbian lands". This would mean the realization of the
Greater Serbia idea, which was precisely the underlying
motive of the present war against Croatia and Bosnia and
Herzegovina. The sanctions against Serbia and Montenegro
must remain in force until peace is achieved in Croatia, too,
and not only in Bosnia and Herzegovina, as is also provided
for by the respective Security Council resolutions. Croatia
resolutely urges the consistent and effective implementation
of all Security Council resolutions - no more, but no less
either.
Croatia has shown extreme patience within the scope of
endeavours for a peaceful settlement of the conflict with the
Serbian minority, orchestrated during the time the former
socialist Yugoslavia was disintegrating and the democratic
State of Croatia was being established. However, Croatia
cannot tolerate indefinitely the occupation of its territories,
the pressure of the hundreds of thousands of displaced
persons from Croatian areas, and a situation in which the
State is split. Croatia can no longer be forced to accept the
fourth extension of the UNPROFOR mandate if the mission
of the peace-keeping forces is not specified in more resolute
terms, and if the Serbs are not given an ultimatum to
implement the Vance Plan and all relevant Security Council
resolutions. The means used to bring about Serbian
withdrawal from Igman and Bjelasnica - military strikes -
must also be applied in Croatia.
The Republic of Croatia is not pleased with the latest
report of the United Nations Secretary-General, which
suggests the extension of the UNPROFOR mandate in
Croatia by six months, with no essential changes in respect
of the present mandate. If the UNPROFOR mandate is not
amended within the next 48 hours to ensure energetic
implementation of the relevant resolutions and other
documents of the Security Council, the Republic of Croatia
will be forced to renounce the United Nations peace-keeping
operation on its territory and to request units to abandon
Croatia not later than 30 November 1993. Maintenance of
the status quo, which is nothing but the occupation of part
of Croatian territory, and the inefficiency of UNPROFOR
are detrimental to the sovereignty of the Republic of Croatia
and to the normalization of its economic and overall life.
Croatia is prepared to resolve the key problem of its
existence by all necessary means and at any cost - by
negotiated agreement and settlement if possible, but, if
necessary, by resort to legitimate means of restoring law and
order, with full observance of laws governing war and
humanitarian affairs, in areas currently suffering the anarchy
of Serbian terrorist and paramilitary troops.
With its involvement in the area of the former
Yugoslavia, UNPROFOR has borne a great burden and has
suffered considerable casualties, operating in extremely
difficult circumstances. Croatia is grateful to all
UNPROFOR members who have performed their duty
bravely and honourably, risking their personal safety and
their lives, and helping thousands of suffering people.
Croatia does not oppose UNPROFOR, but it can no longer
tolerate the consequences of the Force’s inefficiency and its
persistent circumventing of relevant Security Council
resolutions. The implementation of these provisions will
affect not only the existence of the Republic of Croatia but
also the basic credibility of the United Nations.
By renouncing the UNPROFOR mandate, Croatia does
not close its doors to any humanitarian action or to the
possibility of a North Atlantic Treaty Organization (NATO)
operation in the former Yugoslavia. On the contrary,
Croatia welcomes the readiness of NATO to assume the role
of principal guarantor of peace and stability in this part of
Europe, and will actively support its units in the
implementation of the peace settlement. We also look
forward to seeing NATO involved in the implementation of
the Vance plan. At the same time, Croatia’s door is being
opened wide to all relief and human rights organizations,
European Community monitors and UNPROFOR civilian
logistic personnel engaged in the provision of relief to the
Republic of Bosnia and Herzegovina.
12 General Assembly - Forty-eighth session
International factors - I refer to the European
Community and the United Nations - have brought the
negotiations on resolutions of the crisis in Bosnia and
Herzegovina to the settlement currently proposed. It should
be remembered that the Republic of Croatia and the Croats
in Bosnia and Herzegovina were the first to support all
serious peace plans put forward by the international
community. However, the indecision and inconsistency of
the international community have allowed both the Serbian
and the Muslim representatives to reject or to flout these
plans. Even the proclamation of independence of the
Republic of Bosnia and Herzegovina would have been
impossible without the agreement of the Croats, expressed
through the 1992 referendum. Without the resistance put up
by the Croats, no part of Bosnia and Herzegovina would
have been defended, in the beginning, from Serbian
aggression. We were the first to recognize the Republic of
Bosnia and Herzegovina, and the first to send an ambassador
to Sarajevo. The Republic of Croatia has contributed more
to the defence of Bosnia and Herzegovina, and to the care of
Bosnian refugees, than have all other countries combined,
and that situation continues despite the aggression waged by
the Muslim army against Croatian populated areas in central
Bosnia and against territory envisaged for the Croatian
Republic within the Union of Republics of Bosnia and
Herzegovina.
In view of past developments, there are no longer any
completely equitable and clear-cut solutions to the complex
Bosnian crisis. If peace is to be achieved, all the parties
must accept political and territorial compromise. The Croats
in Bosnia have made major concessions for the sake of
peace. They have lost the most, especially in Posavina and
Central Bosnia, where the majority of the Croatian
population used to live. They have agreed to accept
18 per cent of territory although the previous Vance-Owen
plan envisaged a share of about 27 per cent. Indeed, for
strategic, political and psychological reasons, the Croatian
side cannot agree to any further concessions.
It should be remembered that in 1948 the Croats
accounted for 23.9 per cent of the Bosnian population. That
proportion declined as a result of the pressure of the
hegemonistic policies of the Serbs and then of the Muslims.
In the search for a solution, the same principles must be
applied throughout. One might ask, for instance, why
Mostar, along with Sarajevo, is being singled out for
European Community supervision. Why not Banja Luka and
Zenica or Vare, where the Croatian population is struggling
for survival?
What about the fact that, as a result of Serbian and then
Muslim aggression, two thirds of Catholic parishes in Bosnia
and Herzegovina have been occupied or completely cleansed
of the Croats who lived there for centuries? The
international community must face facts and problems in
their entirety. It must identify ways of halting Serbian
aggression, but also means of protecting the Croatian people
from the attempts of extremists to set up a Bosnian Islamic
state, mostly at the expense of the Croats.
Nevertheless, I am pleased to report, here and now, that
hostilities between the Croat and Serbian sides in Bosnia and
Herzegovina have stopped and, in particular, that, on my
initiative and with the good offices of Turkey, political
agreement has been reached between the Croats and the
Muslims concerning the cessation of hostilities and the
provision of the prerequisites for permanent peace and
cooperation.
We believe that the purpose of peace would be served
by NATO’s energetic assumption of the chief role in
implementing the peace plan for Bosnia and Herzegovina
and in solving the problem of the United Nations protected
areas in Croatia, with the United Nations assuming
responsibility for implementation of the peace settlement.
For geopolitical, historical and economic reasons, as
well as for the sake of transport links, the Republic of
Croatia is interested in the closest future cooperation with
the Union of Republics of Bosnia and Herzegovina. By the
same token, the Republic of Croatia supports the
normalization of relations with all States that emerged
following the disintegration of Communist Yugoslavia, on
the basis of mutual recognition. This is not only in the
interests of the peoples of these States; it is also a
prerequisite for the establishment of peace and for the
creation of a stable international order in this part of the
world.
